FILED
                     UNITED STATES COURT OF APPEALS                          OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                        No. 10-30274

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00023-SEH-1
                                                 District of Montana,
  v.                                             Great Falls

GENTRY CARL LABUFF,
                                                 ORDER
               Defendant - Appellant.



Before: FISHER, GOULD, and PAEZ, Circuit Judges.




       The government’s request for publication is GRANTED. The memorandum

disposition filed on July 1, 2011 is withdrawn and is replaced with an opinion filed

concurrently with this order.

       No petitions for rehearing or rehearing en banc may be filed in response to

the opinion.